Citation Nr: 1336611	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-30 708	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment for unreimbursed medical expenses for treatment rendered at Ocala Regional Medical Center on May 5, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from October 1943 to May 1946, and in October 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions made in 2012 by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System which denied the appellant's medical payment/reimbursement claim for treatment provided him on May 5, 2012.

The Board previously remanded the claim in February 2013 to schedule the Veteran for a hearing.  The Veteran failed to report for a hearing scheduled June 2013.  Therefore, the Board will proceed as if the request for the recent June 2013 hearing had been withdrawn.  38 C.F.R. § 20.704(d) (West 2002)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  

The Veteran is service-connected for two separate lumbar spine-related disabilities; he has a combined disability rating of 30 percent.  On May 5, 2012, the Veteran was transported by ambulance to Ocala Regional Medical Center with complaints of abdominal pain.  The Veteran described the pain as being 8 of 10.  The records from Marion County Fire-Rescue include his report that the pain began 40 minutes prior.  The run type was characterized as "non-emergency."  Records from the emergency room include a five day history of abdominal pain.  

VA medical records on file include one dated on April 26, 2012.  At this time the Veteran called reporting experiencing pain and a severe burning sensation with urination.  The Veteran was informed the next day that VA was sending him medication.  

The Veteran has not asserted that he was treated for a service-connected disability thus, for any expenses incurred as a result of treatment deemed not authorized by VA, the claim for medical payment or reimbursement falls under 38 U.S.C.A. § 1725, which concerns emergency treatment for non-service-connected disabilities, rather than 38 U.S.C.A. § 1728, which concerns treatment for service-connected disabilities.

Under 38 U.S.C.A. § 1725, a Veteran may be eligible for reimbursement provided that he is 1) an active participant in VA health care, and 2) is personally liable for the emergency treatment furnished.  A Veteran is an active participant in VA health care if: 1) he or she is enrolled in the VA health care system; and 2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A Veteran is personally liable for the emergency treatment furnished if: 1) he or she is financially liable to the provider of the emergency treatment for that treatment; 2) he or she has no entitlement to care or services under a health-plan contract; 3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and 4) he or she is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.

In the intial notice to the Veteran denying his claim, the VAMC stated that the claim was denied because a VA facility was available; whether the treatment was "emergent" was not considered.  In the statement of the case (SOC), the cited reason was that the treatment was not emergent. 

The evidence which is currently of record is not adequate to allow resolution of the appeal.  North Florida/South Georgia Veterans Health System essentially found that the treatment was nonemergent, but it is unclear whether that decision included consideration of what a "prudent layperson" - in this case, the Veteran was 87 years old in May 2012 -- would have reasonably believed, as is required.  On remand, the totality of the circumstances should be weighed to determine whether a prudent layperson would have considered the situation the appellant found himself in on May 5, 2012, to be an emergency situation.

Further, the North Florida/South Georgia Veterans Health System indicated in the SOC that two separately-identified VA facilities were feasibly available for care, no rationale was given for this statement and there is nothing in the evidence of record that indicates whether appropriate treatment was actually available at the nearest VA facility.  For example, there is no evidence of record to indicate whether or not the emergency department of the nearest VA facility was accepting patients on the date in question.  The Board therefore finds that further development is necessary in order to ascertain whether government facilities were feasibly available to the appellant on May 5, 2012.  On remand, the question of whether or not a VA facility with sufficient and appropriate treating capability was feasibly available to the appellant must be answered.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO/VAMC for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The VAMC must associate with the claims file documentation establishing whether the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1725, to include whether he is financially liable to the provider of the emergency treatment and whether he has coverage under a health-plan contract. 

2.  The VAMC must associate with the claims file documentation establishing that a VA or other Federal facility was feasibly available from on May 5, 2012.

3.  If and only if the basic criteria for entitlement to payment or reimbursement of the medical expenses at issue in this appeal are met as established in paragraphs 1 and 2 above, as applied to 38 U.S.C.A. § 1725, the VAMC should obtain a medical opinion as to whether the condition treated at Ocala Regional Medical Center on May 5, 2012 was emergent in nature.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner is asked to furnish an opinion with respect to the following questions: 

a)  Was the initial treatment rendered on May 5, 2012, for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health?  The standard of reasonable expectation would be met where an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

b)  Would an attempt to use a VA or other Federal facility beforehand have been considered reasonable by a prudent person?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding his symptoms.  The rationale for any opinion offered should be provided. 

4.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's claim on appeal, with specific consideration given to all pertinent versions of the provisions of 38 U.S.C.A. § 1725.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


